Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  December 23, 2015                                                                     Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  152489(98)                                                                                  Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
  NEW COVERT GENERATING COMPANY, LLC,                                                         Joan L. Larsen,
                                                                                                        Justices
          Petitioner-Appellee,
                                                             SC: 152489
  v                                                          COA: 320877
                                                             Tax Tribunal: 00-399578
  COVERT TOWNSHIP,
             Respondent-Appellant.
  __________________________________________/

        On order of the Chief Justice, the motion of respondent-appellant to extend the
  time for filing its reply is GRANTED. The reply will be accepted as timely filed if
  submitted on or before January 19, 2016.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 23, 2015